Title: Resolution of the Baltimore Committee of Vigilance and Safety, 20 September 1814
From: Baltimore Committee of Vigilance and Safety
To: 


        
          Baltimore 20th September 1814.
        
        This Committee having been informed that, the Forces under the command of Brig: Genl. Winder, and Com: Rodgers with the men under his command were ordered away—And it appearing from an estimate of the expenditures already incurred, and a review of the works of Defence which have been completed and are now carrying on under the superintendance of this Committee, as directed by the military authorities and at the cost of the city of Baltimore that, the expence of Fortifying our City is likely to be very considerable: Considering also the heavy losses of many of our fellow citizens whose property has been used or destroyed in order to contribute to our general safety—And this Committee feeling a confidence in the Justice and liberality of the Government—therefore—
        Resolved, That, Col: John E. Howard, Mr. William Patterson, and Mr. William Wilson be and they are hereby appointed to wait on the President of the United States and Heads of Departments and respectfully

communicate to them the situation of the city of Baltimore; to state the amount of the sums of money that have been already expended, as well as the amount that will probably yet be wanted; to endeavor to obtain from the Government an appropriation sufficient to reimburse all expenditures that have heretofore been made and also to meet any expense that may be hereafter incurred in erecting and completing necessary works of Defence; as well as to reimburse our fellow citizens for any injury or destruction of their property made necessary for the better defence of the City: And finally that they be charged to beg of the Executive to hold a sufficient military Force near Baltimore so long as the Enemy remain in any considerable strength on the waters of the Chesapeake.
        
          Edwd Johnson Chairn of Committee of Vigilance & safetyTheo: BlandSecretary.
        
      